DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of  Invention I comprising claims 1-4, 6-8 and 10-20 in the reply filed on 05/12/2022 is acknowledged. Claims 5 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claims 2 and  10-17 are objected to because of the following informalities: 
Claim 2 recites in line 4, “a side surface”. It should read, “the side surface”.
Claim 10 recites in line 1, “an electronic component”. The Examiner believes it should read, “an electronic device”. 
Claim 11 recites in line 1, “an electronic component”. The Examiner believes it should read, “the electronic device”.
Claim 12 recites in line 1, “an electronic component”. The Examiner believes it should read, “the electronic device”.
Claim 13 recites in line 1, “an electronic component”. The Examiner believes it should read, “the electronic device”.
Claim 14 recites in line 1, “an electronic component”. The Examiner believes it should read, “the electronic device”.
Claim 15 recites in line 1, “an electronic component”. The Examiner believes it should read, “the electronic device”.
Claim 16 recites in line 1, “an electronic component”. The Examiner believes it should read, “the electronic device”.
Claim 17 recites in lines 1-2, “the electronic component”. The examiner believes it should be “the electronic device”.
Appropriate corrections are required.

Allowable Subject Matter
Claim 15 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 depends on claim 15; therefore, it is objected due to its dependency on claim 15 since it inherit all the limitations of claim 15.
Note: All the limitations are required for allowance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20210136913 A1 (Barink et al., hereinafter Barink) in view of US 20170118838 A1 (Williams et al., hereinafter Williams).
Regarding claim 1, Barink discloses a printed circuit board (par. [0002], “stretchable substrate in combination with the placement of electrical components such as surface mounted devices (SMD)…placed onto the printed circuitry”), comprising: 
a first substrate (Fig. 1, “stretchable substrate 30”) having a through portion (Fig. 1, all the portion enclosed by “cut 40” corresponding to a “through portion”);
 a second substrate (Fig. 1, the “flap 30f” corresponding to a second substrate) disposed in the through portion of the first substrate (Fig. 1, “flap 30f” disposed inside of the “cut 40” that is in “stretchable substrate 30”), at least a portion of a side surface of the second substrate being surrounded by the first substrate (Fig. 1 and par. [0019], the edges of “flap 30f” being surrounded by “main section 30m of the substrate 30”); and
a flexible substrate (Fig. 1, where connected edge, section 30c shown by dotted line “Hf”, is flexible) disposed in the through portion of the first substrate (flap 30f”), and connecting the first and second substrates (Fig. 1, where connected edge, section 30c,shown by a dotted line, is flexible and connects “flap 30f” and “main section 30m of the substrate 30”).
	Barink discloses a flexible substrate as  presented above; however, for the sake of completeness, the examiner is presenting a reference that shows a flexible substrate being formed separate, but connecting the  first and second substrates.
	In related art concerning 3D Bendable Printed Circuit Board With Redundant Interconnections, Williams discloses a flexible substrate being formed separate, but connecting the  first and second substrates (Fig. 11B, lower right drawing showing a rigid-flex PCB having two rigid PCBs connected by a “flex PCB”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Williams’s teachings about a flexible substrate being formed separate, but connecting the  first and second substrates with the stretchable electronic device disclosed by Barink because one of ordinary skill in the art would have recognized that having a separate flexible substrate may prevent possible breakage of the substrates if the bending is too pronounced. 
Regarding claim 10, Barink discloses an electronic component (Fig. 1, “electronic component 10”), comprising: a printed circuit board (par. [0002], “stretchable substrate in combination with the placement of electrical components such as surface mounted devices (SMD)…placed onto the printed circuitry”) including a first substrate (Fig. 1, “stretchable substrate 30”) having a through portion (Fig. 1, all the portion enclosed by “cut 40” corresponding to a “through portion”), a flexible substrate (Fig. 1, where connected edge, shown by a dotted line, is flexible) connected to  the first substrate in the through portion (Fig. 1 shows the flexible substrate shown by a dotted line, the connected section 30c,  connected to substrate 30), and a second substrate (Fig. 1, “flap 30f” corresponding to a second substrate) connected to the flexible substrate (Fig. 1, “flap 30f” connected to the flexible substrate shown with a dotted line).
Barink does not specifically disclose where the second substrate is disposed on the first substrate such that at least a portion thereof overlaps the first substrate on a plane; a first electronic component disposed on at least one  surface of the first substrate; and a second electronic component disposed on at least one surface of the second substrate.
Williams discloses where the second substrate is disposed on the first substrate such that at least a portion thereof overlaps the first substrate on a plane (please see figure 11B, top and bottom figures to the right show where the “flex PCB” can bend such that the rigid PCBs partially overlap); a first electronic component disposed on at least one  surface of the first substrate (Fig. 11A shows all “Rigid PCBs” having components on them); and a second electronic component disposed on at least one surface of the second substrate ( Fig. 11A shows all “Rigid PCBs” having components on them).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Williams’s teachings where the second substrate is disposed on the first substrate such that at least a portion thereof overlaps the first substrate on a plane; a first electronic component disposed on at least one  surface of the first substrate; and a second electronic component disposed on at least one surface of the second substrate with the stretchable electronic device disclosed by Barink because one of ordinary skill in the art would have recognized that having components on both substrates achieves a higher component density which is desirable for modern electronic devices that are getting smaller and getting increased numbers  of capabilities/functions.
Regarding claim 18, Barink discloses a printed circuit board (par. [0002], “stretchable substrate in combination with the placement of electrical components such as surface mounted devices (SMD)…placed onto the printed circuitry”), comprising: a first substrate (Fig. 1, “stretchable substrate 30”) having a through portion (Fig. 1, all the portion enclosed by “cut 40” corresponding to a “through portion”);
a second substrate (Fig. 1, “flap 30f” corresponding to a second substrate); and
a flexible substrate (Fig. 1 shows the flexible substrate shown by a dotted line, the connected section 30c) extending from an edge of the through portion and connected to the second substrate (Fig. 1 shows the flexible substrate shown by a dotted line, the connected section 30c connects “stretchable substrate 30” to “flap 30f”),
 where the second substrate (“flap 30f”) is rotatable along the flexible substrate (Fig. 1 shows the flexible substrate shown by a dotted line, the connected section 30c) between a first position in which the second substrate is disposed in the through portion (Fig. 1, both “stretchable substrate 30” to “flap 30f” are in the same plane).
 Barink does not specifically disclose about a second position in which the second substrate overlaps the first substrate.
Williams discloses a second position in which the second substrate overlaps the first substrate (please see figure 11B, top and bottom figures to the right show where the “flex PCB” can bend such that the rigid PCBs partially overlap).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Williams’s teachings about a second position in which the second substrate overlaps the first substrate with the stretchable electronic device disclosed by Barink because one of ordinary skill in the art would have recognized that  by overlapping the substrates, a 3D configuration is achieved, which takes up less space than having the substrates side by side, as well as increasing speed of interconnections and saving power by having components close to each other.
	Regarding claim 2, Barink and Williams  disclose all th limitations of claim 1. 
	Barink  discloses where the two substrates are connected by the flexible substrate; however, Barink does not specifically disclose where the flexible substrate has one side connected to a wall surface of the through portion of the first substrate, and has the other side connected to a side surface of the second substrate.
	Williams discloses where the flexible substrate has one side connected to a wall surface of the through portion of the first substrate (Fig. 11B, bottom right shows a “Rigid PCB” with a through portion connected to the “flex PCB”), and has the other side connected to a side surface of the second substrate (Fig. 11B, bottom right shows a second “Rigid PCB” connected to the “flex PCB”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Williams’s teachings where the flexible substrate has one side connected to a wall surface of the through portion of the first substrate  with the stretchable electronic device disclosed by Barink because one of ordinary skill in the art would have recognized that having a separate flexible substrate may prevent possible breakage of the substrates if the bending is too pronounced.
	Regarding claim 3, Barink and Williams disclose all th limitations of claim 1.
	Barink does not specifically disclose where another portion of the side surface of the second substrate is exposed from the first substrate.
	Williams discloses where another portion of the side surface of the second substrate is exposed from the first substrate (Fig. 11B, bottom right shows a first “Rigid PCB” with a portion towards the right being exposed).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Williams’s teachings where another portion of the side surface of the second substrate is exposed from the first substrate  with the stretchable electronic device disclosed by Barink because one of ordinary skill in the art would have recognized that  the exposed side surface partly accommodates the flexible substrate, so that the two rigid PCBs can align with each while providing additional protection for the flexible PCB, since it will have room to flex without risk of braking.
	Regarding claim 4, Barink and Williams disclose all th limitations of claim 3. 
	Barink does not specifically disclose where an area of the portion of the side surface of the second substrate surrounded by the first substrate is greater than  an area of the another portion of the side surface of the second substrate exposed from the first substrate.
	Williams discloses where an area of the portion of the side surface of the second substrate surrounded by the first substrate is greater than  an area of the another portion of the side surface of the second substrate exposed from the first substrate (Fig. 11B, bottom right, please see the second “Rigid PCB” on the right side having an area larger than the area of the exposed portion of the first “Rigid PCB” shown on the left side).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Williams’s teachings where an area of the portion of the side surface of the second substrate surrounded by the first substrate is greater than  an area of the another portion of the side surface of the second substrate exposed from the first substrate with the stretchable electronic device disclosed by Barink because one of ordinary skill in the art would have recognized that  the size of the two areas corresponds to an inventor’s design consideration.
	Regarding claim 6, Barink and Williams disclose all th limitations of claim 1. Barink further discloses where the through portion of the first substrate has a shape  corresponding substantially to a shape of the second substrate, on a plane (Fig. 1, where the shape of  “flap 30f” corresponds to the shape of the inner edge of “stretchable substrate 30”).
	Regarding claim 7, Barink and Williams disclose all th limitations of claim 1. Barink further discloses where the through portion is blocked by the first substrate in at least  three directions of first to fourth directions (Fig. 1, where “flap 30f” is blocked in at least three directions from first to fourth directions), perpendicular to each other or parallel to each other (Fig 1), but facing different directions, on a plane (Fig. 1).
	Regarding claim 8, Barink and Williams disclose all th limitations of claim 7. 
	Barink does not specifically disclose where the through portion is exposed from the first substrate in any one direction of the first to fourth directions.
	Williams discloses where the through portion is exposed from the first substrate in any one direction of the first to fourth directions (Fig. 11B, bottom right, the through portion of the first “Rigid PCB” shown on the left side is exposed on its right side).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Williams’s teachings where the through portion is exposed from the first substrate in any one direction of the first to fourth directions with the stretchable electronic device disclosed by Barink because one of ordinary skill in the art would have recognized that  the exposed side can be any side based on a designer’s choice according to the selections provided by the present application.
	Regarding claim 11, Barink and Williams disclose all th limitations of claim 10. 
	Barink does not specifically disclose where the  first and second electronic components are disposed on both surfaces of the first and second substrates, respectively.
	Williams discloses where the  first and second electronic components are disposed on both surfaces of the first and second substrates, respectively (par. [0065], “rigid PCB on both sides of which components may be mounted, i.e., a two-sided rigid PCB”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Williams’s teachings where the  first and second electronic components are disposed on both surfaces of the first and second substrates, respectively with the stretchable electronic device disclosed by Barink because one of ordinary skill in the art would have recognized that having components on both sides of the substrates achieves a higher component density which is desirable for modern electronic devices that are getting smaller and getting increased numbers  of capabilities/functions.
	Regarding claim 12, Barink and Williams disclose all th limitations of claim 10. 
	Barink does not specifically disclose where the first and second electronic components comprise at least one  of a semiconductor chip, a passive device, and a chip package including the same, respectively.
	Williams discloses where the first and second electronic components comprise at least one  of a semiconductor chip, a passive device, and a chip package including the same, respectively (par. [0002], “integrated circuits, transistors, diodes, resistors, capacitors, inductors, and transformers” being some of many components available. This limitation is not clear).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Williams’s teachings where the first and second electronic components comprise at least one  of a semiconductor chip, a passive device, and a chip package including the same, respectively  with the stretchable electronic device disclosed by Barink because one of ordinary skill in the art would have recognized that “integrated circuits, transistors, diodes, resistors, capacitors, inductors, and transformers” are a few of the many possible components that can be placed on PCBs.
	Regarding claim 13, Barink and Williams disclose all th limitations of claim 10. 
	Barink further discloses a third electronic component disposed in the  through portion, where the third electronic component is connected to at least one wiring layer of the first and second substrates (Fig. 1 and par. [0108], “at least one electronic component 10 disposed on the flap 30f”).
	Regarding claim 17, Barink and Williams disclose all th limitations of claim 10. 
	Barink does not specifically disclose where the electronic component is a smartphone, and the printed circuit board is a mainboard of the smartphone (The examiner believes that the underlined limitation should read, electronic device).
	Williams discloses where electronic component is a smartphone, and the printed circuit board is a mainboard of the smartphone (par. [0002], “Applications of PCBs include virtually every type of electronic product including cell phones”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Williams’s teachings where the electronic [component] device is a smartphone, and the printed circuit board is a mainboard of the smartphone with the stretchable electronic device disclosed by Barink because one of ordinary skill in the art would have recognized that “Applications of PCBs include virtually every type of electronic product including cell phones” (Williams, par. [0002]).
	Regarding claim 19, Barink and Williams disclose all th limitations of claim 18. Barink further discloses a first connector disposed on one surface of the first substrate (Fig. 1 and par. [0039], “the conductive tracks 21,22 which cross the edge …on the main section 30m”); and a second connector disposed on one surface of the second substrate (Fig. 1 and par. [0039], “the conductive tracks 21,22 may extend between the component 10 disposed on the flap 30f”).
	Barink does not specifically disclose where the first and second substrates are connected to each other through the first and second connectors in the second position. 
	Williams discloses where the first and second substrates are connected to each other through the first and second connectors in the second position (Fig. 11B, please see the connection going between the two rigid PCBs).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Williams’s teachings where the first and second substrates are connected to each other through the first and second connectors in the second position (open) with the stretchable electronic device disclosed by Barink because one of ordinary skill in the art would have recognized that the “flex PCB” allows for connection between the two rigid PCB in either open or bent positions.
	Regarding claim 20, Barink and Williams disclose all th limitations of claim 18. 
	Barink further discloses where the through portion of the first substrate has a shape corresponding substantially to a shape of the second substrate (Fig. 1, where the area of the  “flap 30f” corresponding in shape to the area or “stretchable substrate 30”).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Barink in view of Williams and further in view of US 20170358847 A1 (Cho et al., hereinafter Cho).
	Regarding claim 14, Barink and Williams disclose all th limitations of claim 13. 
	Barink does not specifically disclose where the  third electronic component comprises at least one of a camera module or a speaker.
	In related art concerning an electronic device including a high-frequency transmission circuit, Cho discloses where the  third electronic component comprises at least one of a camera module or a speaker (par. [0164], “speaker”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Cho’s teachings where the third electronic component comprises at least one of a camera module or a speaker with the stretchable electronic device disclosed by Barink because one of ordinary skill in the art would have recognized that “relatively thick components, such as a USB connector and a speaker, can also be disposed on the second rigid PCB” (Cho, par. [0164]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 20200337642 A1 (Garai et al., hereinafter Garai) refers to flexible physiological senor assembly that uses rigid-flexible PCBs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelica Perez whose telephone number is 571-272-7885. The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached at (571) 272-7855. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and for After Final communications. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either the PAIR or Public PAIR. Status information for unpublished applications is available through the Private PAIR only. For more information about the pair system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). Information regarding Patent Application Information Retrieval (PAIR) system can be found at 866-217-9197 (toll-free). 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2600's customer service number is 703-306-0377.

/Angelica M. Perez/
Patent Examiner AU 2649 
05/21/2022

/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649